Citation Nr: 0603172	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  98-12 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a skin rash due to 
undiagnosed illness.

4.  Entitlement to service connection for sleep disturbance 
due to undiagnosed illness.

5.  Entitlement to service connection for muscle and joint 
pain due to undiagnosed illness.

6.  Entitlement to service connection for memory loss due to 
undiagnosed illness.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1980 to 
January 1983, and from September 1990 to May 1991 (which 
included service in the Southwest Asia Theater from November 
1990 to April 1991).

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision, and has been remanded 
several times, most recently in November 2003.

The Board finds that a review of the veteran's claims folder 
raises an implicit claim for service connection for post 
traumatic stress disorder (PTSD).  Because the requisite 
steps have not been performed in order to convey jurisdiction 
on the Board to adjudicate this matter, this issue is 
referred to the RO for appropriate action.





FINDINGS OF FACT

1.  The evidence fails to show any injury to the veteran's 
right knee while in service, and the earliest documented post 
service knee complaint was several years after service. 

2.  Auditory testing has shown high frequency sensorineural 
hearing loss bilaterally, beginning in service.

3.  The evidence of record shows that the veteran has an 
undiagnosed skin rash that produced 1x1/4 inch scars on his 
head prior to December 2006.

4.  The evidence of record has linked the veteran's sleep 
disturbance to a diagnosed illness.

5.  The veteran's muscle and joint pain has been diagnosed as 
lupus, and degenerative joint disease of the right knee and 
lumbosacral spine.

6.  The evidence of record fails to show that the veteran 
currently has memory loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  The criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2005).

3.  The criteria for service connection for a skin rash due 
to undiagnosed illness are met.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

4.  The criteria for service connection for sleep disturbance 
due to undiagnosed illness are not met.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

5.  The criteria for service connection for muscle and joint 
pain due to undiagnosed illness are not met.  38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).

6.  The criteria for service connection for memory loss due 
to undiagnosed illness are not met.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.

To implement the Persian Gulf War Veterans' Act, VA added 38 
C.F.R. § 3.317.  This regulation has changed a number of 
times during the veteran's appeal.  As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  However, effective November 9, 2001, 
the period within which such disabilities must become 
manifest to a compensable degree in order for entitlement for 
compensation to be established was extended to December 31, 
2006.  66 Fed. Reg. 56,614 (November 9, 2001) (codified as 
amended at 38 C.F.R. § 3.317).

Effective March 1, 2002, the statutes affecting compensation 
for disabilities occurring in Gulf War veterans were amended.  
See Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, 115 Stat. 976 (2001).  Among other 
things, these amendments revised the term "chronic 
disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).

The regulation concerning service connection for 
manifestations of undiagnosed illness now reads as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA will pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability:

(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and

(ii) By history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.

(2)(i) For purposes of this section, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following):

(A) An undiagnosed illness; (B) The following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms:

(1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable 
bowel syndrome; or (4) Any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom 
illness; or

(C) Any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

(ii) For purposes of this section, the term medically 
unexplained chronic multisymptom illness means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.

(3) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(4) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(5) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(6) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to:

(1) Fatigue (2) Signs or symptoms involving skin (3) Headache 
(4) Muscle pain (5) Joint pain (6) Neurologic signs and 
symptoms (7) Neuropsychological signs or symptoms (8) Signs 
or symptoms involving the respiratory system (upper or lower) 
(9) Sleep disturbances (10) Gastrointestinal signs or 
symptoms (11) Cardiovascular signs or symptoms (12) Abnormal 
weight loss (13) Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

(2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

(2) The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.

38 C.F.R. § 3.317.

Right Knee

At his hearing, the veteran indicated that he struck his 
right knee in the later part of 1990, the knee became swollen 
and painful, and he was given Motrin.

Service medical records are silent as to any alleged knee 
injury during service.  On the veteran's separation physical 
in April 1991, the medical officer found the veteran's lower 
extremities to be normal; on his personal medical history 
survey, also in April 1991, the veteran indicated that he did 
not have, nor had he ever had, a "trick" or locked knee, 
and he responded no when asked if he had ever had an injury 
other than those which had already been indicated; and, in 
April 1991, the veteran indicated that he had no injuries 
while in the Southwest Asia region, and a week later, on his 
Southwest Asia Demobilization/redeployment medical 
evaluation, the veteran again stated that he had no injuries 
while he was in the Southwest Asia region.

Post-service treatment records reflect that the veteran 
presented for treatment in January 1995 complaining of pain 
in the right medial knee for the previous eight months.  No 
definite history of trauma was given.

Later in January 1995, the veteran underwent a surgical 
procedure on his right knee, at which time he supplied a 
history of sustaining an injury to his right knee while 
getting off a tank in 1991, and complained of popping, 
swelling, clicking, and pain in his knee since that time, 
which had become increasingly disabling.

In October 2004, based on the veteran's same subjective 
description of his in-service knee injury, a VA examiner 
diagnosed the veteran with arthritis and opined that his 
right knee disability is related to service, reasoning that 
since the veteran injured his right knee in service and since 
he currently has a knee disability the current disability 
must be related.

The Board notes that the examiner's opinion is based solely 
on the veteran's reported history of sustaining a right knee 
injury during service.  There is no documentary support for 
any such injury, and indeed, there is affirmative evidence 
there was no such injury.  Thus, the probative value of this 
medical opinion is significantly lessened because it is based 
on an inaccurate factual premise.  See Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  See also, Miller v. Brown, 11 
Vet. App. 345, 348 (1998), in which it was noted that a bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record.  
While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  

As indicated, the veteran denied any injury in service on 
several occasions in April 1991, and even specifically denied 
any knee problems upon discharge from service.  A separation 
physical also failed to show any knee disability.  
Furthermore, when the veteran first sought treatment for his 
knee in January 1995, several years after service, he 
indicated that it had only been bothering him for eight 
months (he had been out of service at that point for more 
than three and a half years).  Accordingly, the Board finds 
no evidence to corroborate the veteran's account of a knee 
injury during service, and, as such, the VA examiner's 
opinion is not probative of the etiology of the veteran's 
knee injury.  Therefore, a basis upon which to establish 
service connection for a right knee disability has not been 
presented, and the appeal is denied.  

Hearing Loss

The veteran asserted at a VA examination in October 2004 that 
he had noticed a decline in his hearing acuity over the past 
20 years.  He also reported a history of military noise 
exposure, including exposure to small arms fire, heavy 
artillery, mortars, grenades, helicopters, airplane engines, 
and tanks.  

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold is 40 decibels or 
greater in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz; when the auditory threshold is 26 decibels or 
greater for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Service medical records show that the veteran had bilateral 
hearing loss at the time of his initial discharge from active 
duty, and that the hearing loss was still present when he was 
discharged from his 1990 - 1991 period of service.  In April 
1981, the veteran was shown to have hearing loss at the 
higher frequencies, as an audiogram reflected puretone 
thresholds recorded in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
20
50
LEFT
10
5
15
25
75

A treatment record from October 1990 indicated that the 
veteran had hearing loss, but met deployment standards for 
hearing.  

Upon separation in April 1991, audiological testing showed 
puretone thresholds recorded in decibels as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
15
55
LEFT
20
0
5
20
65

Although the notes on the separation physical reflect that 
hearing loss was previously documented in October 1990, the 
medical officer appears to cite to the results from the April 
1981 audiological evaluation, before diagnosing the veteran 
with hearing loss, and assigning a "H3" on the veteran's 
physical profile.

In August 1996, the veteran underwent a VA audio examination.  
Results of clinical testing showed puretone thresholds 
recorded in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
25
55
LEFT
10
5
15
15
70

Speech audiometry revealed speech recognition ability on the 
Maryland CNC word list of 92 percent in each ear, and the 
veteran was diagnosed with high frequency sensorineural 
hearing loss which was moderate in the right ear and 
moderately-severe in the left ear.

The results of the clinical testing in October 2004 showed 
puretone thresholds recorded in decibels as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
20
25
LEFT
5
15
15
10
25

Speech audiometry revealed speech recognition ability on the 
Maryland CNC word list of 100 percent in each ear.

While audiological testing in October 2004 failed to show 
hearing loss, the veteran has demonstrated hearing loss 
(under VA standards) on every other examination of record.  
Most importantly, the veteran had hearing loss at the end of 
his first period of active duty.  Accordingly, the Board 
finds that the evidence that the veteran's has hearing loss 
which is related to his time in service is at least in 
equipoise with the conflicting evidence.  Resolving 
reasonable doubt in his favor, the veteran's claim for 
service connection for bilateral hearing loss is granted.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Skin Rash due to an Undiagnosed Illness

At a VA examination in August 1996, it was noted that the 
veteran's scalp showed slight unevenness in places which was 
indicative of seborrheic dermatitis.  However, no specific 
diagnosis was provided.

At a VA examination in October 2004, the veteran indicated 
that he had a history of skin rashes which had begun in 1992 
while he was stationed in the Persian Gulf.  The veteran 
reported being treated with skin creams with only temporary 
success.  The rash began on his head and has spread to his 
arms, although it had not appeared on his arms in the year 
prior to the examination.  However, the rashes on his head, 
and their residuals, remained.  Upon examination, the 
examiner noted 1x1/4 inch scar residuals of the rashes on the 
veteran's head.  The scars were described as hypopigmented 
with missing hair in the affected areas.  The examiner noted 
about 10 scars on the veteran's head, and observed the 
beginnings stages of the rash in several other areas.  The 
examiner indicated that he saw no diagnosis for the cause of 
the rash in the past, and opined that it is as likely as not 
that the veteran's rash on his head and hands started in the 
service in the Persian Gulf, although no written record was 
available.  

Given the fact that a clinical diagnosis has never been 
rendered for the veteran's skin rash, the Board finds that 
the veteran's skin rash remains an undiagnosed illness.

The onset of the veteran's rash is unclear.  The veteran 
indicated that his skin rashes began while he was in service, 
but his service medical records fail to show any such 
treatment, and the veteran denied having any rash, skin 
infection, or sores on his Southwest Asia 
Demobilization/Redeployment Medical Evaluation.  Furthermore, 
while the veteran underwent a VA examination in December 1996 
indicating that he had had a rash on his back and head for 
the past year, the examiner indicated that an examination of 
the skin was normal and no rash was found.  Nevertheless, 
regardless of when the veteran's skin condition was 
documented, 38 C.F.R. § 3.317 provides that if an undiagnosed 
illness manifests to at least 10 percent before December 
2006, it will be considered service connected, provided the 
other provisions of the rating schedule are met.  

In this case, while the onset of the veteran's skin rash 
cannot be precisely determined, there is no doubt that a rash 
manifested before December 2006, as it was clearly observed 
at the October 2004 VA examination, and therefore the onset 
of veteran's skin rash is within the time parameters of 
38 C.F.R. § 3.317.  

The other issue to consider is whether the rash has 
manifested to a degree of 10 percent.  Under 38 C.F.R. 
§ 4.118, Diagnostic Code 7800, for disfigurement of the head, 
face, or neck, a 10 percent rating is assigned for a 
disability with one characteristic of disfigurement.  Among 
the characteristics of disfigurement is a scar that is at 
least one-quarter inch (0.6 cm.) wide at widest part.  At his 
most recent VA examination, the examiner found scars on the 
veteran's head which were 1x1/4 inch.  As such, the Board 
finds that the veteran's skin rash has manifested to at least 
10 percent.

In summary, the Board finds that the veteran has an 
undiagnosed illness manifested by signs or symptoms involving 
skin, which manifested to a degree of at least 10 percent 
before December 2006.  As such, the veteran's claim is 
granted.

Sleep Disturbance as due to an Undiagnosed Illness

The veteran asserted that since returning from the Persian 
Gulf, he has had difficulty sleeping.

In October 2004, a VA examiner was asked to determine whether 
the veteran's sleep disturbance was related to an undiagnosed 
illness, or whether it was merely a symptom of a diagnosable 
psychiatric disability.  The veteran described having trouble 
sleeping and having frequent nightmares about the first Gulf 
War including images of bombings and rocket attacks, and of 
seeing dead and mutilated bodies. The examiner indicated that 
the veteran had a diagnosis of PTSD (but no other psychiatric 
disabilities), and concluded that his symptoms of depression, 
anxiety with affective features or mood changes with 
suspiciousness are part and parcel of his PTSD.

VA treatment records from the veteran's psychiatric 
counseling for his diagnosed PTSD also show considerable 
discussion about the veteran's trouble sleeping on account of 
his frequent nightmares about his time in the Persian Gulf. 

Accordingly, the Board finds that while the veteran does have 
considerable trouble sleeping, it is the result of his 
diagnosed PTSD and not the result of an undiagnosed illness.  
As such, the veteran's claim is denied.

Muscle and joint pain due to undiagnosed illness

At a general VA examination in August 1996, it was noted that 
the veteran had joint pains all over, but mostly in the right 
knee and lower back.  Following the examination, the veteran 
was diagnosed with degenerative joint disease of the right 
knee and lumbosacral spine.

Service medical records fail to show any treatment for muscle 
or joint pain, and on his separation physical in April 1991, 
the veteran indicated that he did not have, nor had he ever 
had, swollen or painful joints.

Post-service treatment records reflect that in February 2000, 
the veteran presented for treatment complaining of joint 
pains for the past two years.  The veteran was assessed as 
having polyarthritis, and the doctor suspected lupus.  In 
April 2000, the veteran again presented for treatment 
complaining of severe muscle cramps in his legs, arms, and 
chest muscles.  It was noted that the veteran had run out of 
his anxiety medication, and the doctor opined that it was 
possible that a lot of the veteran's symptoms were anxiety 
related.  In October 2000, the veteran was noted to have a 
history of lupus for which he had been treated with Plaquinil 
since April 2000.

While it is clear that the veteran had muscle and joint pain 
at one point, he has been diagnosed with lupus, polyarthritis 
and degenerative joint disease in his back and knee.  Given 
the several diagnoses accounting for his pains, the Board 
finds that the veteran does not have an undiagnosed illness 
related to muscle and joint pains.  As such, the veteran's 
claim is denied.

Memory Loss as due to an Undiagnosed Illness

At a VA psychiatric examination in October 1994 the examiner 
found no evidence of memory loss.  A review of VA treatment 
records similarly showed no signs of memory loss.  In March 
1999, a psychiatrist found the veteran's orientation and 
memory to be preserved, and in August 2004, a doctor 
indicated that the veteran's memory and cognition were 
grossly intact.

The medical evidence of record simply does not support a 
finding of memory loss due to an undiagnosed illness, as each 
discussion of the veteran's memory indicates that it is 
preserved or intact.  The Board notes that in the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, the veteran's claim of entitlement to service 
connection for memory loss due to an undiagnosed illness is 
denied.  

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in May 2004.  By this, and by previous letter, 
the statement of the case and supplemental statements of the 
case, the veteran was informed of all four elements required 
by the Pelegrini II Court as stated above. 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
required was not completed prior to the first adjudication of 
the claim, it was given prior to the last adjudication (in a 
June 2005 supplemental statement of the case).  In short, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and ample time 
to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

VA treatment records and service medical records have been 
obtained.  The veteran has also been provided with numerous 
VA examinations of his various disabilities (the reports of 
which have been associated with the claims file).  
Additionally, he testified at a hearing before a hearing 
officer, and was offered the opportunity to testify at a 
hearing before the Board, but he declined.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.


ORDER

Service connection for a right knee disability is denied.

Service connection for bilateral hearing loss is granted. 

Service connection for a skin rash due to undiagnosed illness 
is granted.

Service connection for sleep disturbance due to undiagnosed 
illness is denied.

Service connection for muscle and joint pain due to 
undiagnosed illness is denied.

Service connection for memory loss due to undiagnosed illness 
is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


